Upon the trial of this case in the court below judgment was rendered in favor of plaintiff in the sum of $800 from which defendant, in due time, appealed to this court.
The submission of this case here is upon motion of the respective parties in writing, that this court enter a consent order to the effect that the judgment appealed from be reversed and the cause remanded to the lower court for the entry of a consent judgment. Said motion is hereby granted. The judgment of the lower court is reversed by consent of parties, and the cause remanded.
Reversed and remanded.